Citation Nr: 9928902	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-20 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder of 
the feet, including due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active military service for a four-month 
period prior to December 1990, and from December 1990 to June 
1991.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a May 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania-which denied, among others, his claims for 
service connection for a respiratory disorder, a skin 
disorder of the feet, and chronic fatigue.  The RO's decision 
included consideration of whether he was entitled to service 
connection for these conditions under the provisions of 
38 U.S.C.A. § 1117 (West 1991 & Supp. 1999) due to an 
undiagnosed illness resulting from service in the Persian 
Gulf War.  The RO in Huntington, West Virginia, forwarded his 
appeal to the Board.

In a statement received in May 1996, the veteran informed the 
RO that he wanted a hearing before a Member of the Board.  
However, he withdrew his hearing request in February 1999.

On multiple VA examinations in August 1997, the veteran 
complained of sleep disturbances that started during the Gulf 
War as a result of exposure to explosions from enemy 
missiles.  A VA neurologist diagnosed "excessive daytime 
sleepiness, secondary to disturbed sleep."  The undersigned 
finds that this diagnosis raises an informal claim for 
service connection for chronic sleep disturbances due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117.  See 38 C.F.R. § 3.155 (1998).  This issue is not 
currently before the Board and is not 
"inextricably intertwined" with the issues on appeal.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, 
this matter is referred to the RO for appropriate action.


To the extent the veteran is claiming entitlement to service 
connection for a respiratory disorder under the provisions of 
38 U.S.C.A. § 1110 (West 1991), this is discussed in the 
REMAND portion of this decision following the ORDER.  The 
remaining bases that he is alleging entitlement to service 
connection for this and the other conditions will be 
adjudicated.


FINDINGS OF FACT

1.  The veteran had active service with the U. S. military in 
the Southwest Asia area of operations during the Persian Gulf 
War.

2.  The veteran's chronic respiratory complaints have been 
diagnosed as hyperactive airway disease by objective medical 
opinion and, therefore, he has not presented a plausible 
claim of service connection for a chronic respiratory 
disability due to an undiagnosed illness.

3.  The veteran's chronic complaints of blisters and peeling 
skin on his feet have been diagnosed as tinea pedis by 
objective medical opinion and, therefore, he has not 
presented a plausible claim of service connection for a skin 
disorder of the feet due to an undiagnosed illness.

4.  The veteran has not submitted medical evidence of a nexus 
between his military service and his current tinea pedis and, 
therefore, has not presented a plausible claim for service 
connection.

5.  The veteran's chronic fatigue symptoms are not severe 
enough to warrant a 10 percent evaluation under the 
appropriate diagnostic code and, therefore, he has not 
presented a plausible claim of service connection for chronic 
fatigue due to an undiagnosed illness.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic respiratory disorder due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 
& Supp. 1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder of the feet, including 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 & Supp. 1999).

3.  The veteran has not submitted a well-grounded claim for 
service connection for chronic fatigue, including due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for 
residuals of his exposure to "oil fumes" while serving in 
the Gulf War.  He reported that he was still serving with the 
U. S. Army National Guard (NG).  Enclosed with this claim was 
a U. S. Department of Defense (DD) Form 214 which reported 
that the veteran had served in the Southwest Asia area of 
operations from January to May 1991.  His decorations 
included the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.

In a letter of April 1994, the RO requested that the veteran 
specify the exact disorders or symptoms resulting from his 
exposure to environmental agents during the Gulf War.  The RO 
sent the veteran a separate letter that same month requesting 
that he submit medical evidence of his treatment for the 
residuals of his exposure to environmental agents.  He was 
informed that the service department had been unable to 
locate records of his treatment for his claimed residuals.  
The veteran was warned that his failure to provide this 
evidence could have an adverse effect on his claims for 
service connection.

The RO received the veteran's available service medical 
records from his NG unit in late April 1994.  It was affirmed 
by the unit administrator that all medical records on file 
had been included in its submission.  A review of these 
records indicates that the veteran had been given a 
comprehensive physical examination in November 1987.  On 
examination, his lungs, feet, and skin were found to be 
normal.  The veteran was given another physical examination 
in December 1990 in preparation for going on active duty.  He 
claimed to be in good health and made no complaints of any 
medical history.  The actual examination report is not of 
record.  The veteran's outpatient records noted complaints of 
pain in his sacro-coccygeal area in January 1991 and, in 
April 1991, a sensitive tooth and stubbing his left big toe.  
In early March 1991, the veteran complained of flu symptoms 
and abdominal discomfort.  His symptoms included a red 
throat, non-productive cough, headache, and congested 
sinuses.  By mid-March 1991, he continued to complain of a 
head cold with stopped-up ears.  

In preparation for his separation from active duty in May 
1991, the veteran was given a comprehensive physical 
examination.  He was given a medical questionnaire on which 
he denied sustaining any injury or contracting any disease 
while serving in Southwest Asia.  He also denied symptoms of 
fatigue, rash, skin infection, sores, cough, or sinus 
infection.  However, he did claim to have been exposed to oil 
fires and fumes while serving in Kuwait.  The veteran 
reported no medical history of nose or throat trouble, 
asthma, shortness of breath, chronic cough, or skin disease.  
On examination, his nose, sinuses, throat, lungs, feet, and 
skin were normal.  The only defects found on examination were 
hearing loss and refractive error of vision.  In late May 
1991, it was concluded by the military that the veteran's 
exposure to burning oil fumes in Kuwait was in the line of 
duty and may result in a temporary disability.

The veteran submitted a written statement in August 1994 that 
detailed his claimed disabilities.  These disabilities 
included a respiratory disorder, chronic fatigue, and bumps 
and blisters on the bottoms of his feet that he asserted were 
the result of his military service in the Gulf War.  He was 
given a series of VA examinations in September and October 
1994.  It was noted that he had no psychiatric complaints, 
but did report problems sleeping and fatigue.  The examiner 
opined that examination of the veteran had revealed no 
psychiatric disorder and found his complaints to fall into 
the "physical sector."

A VA pulmonary examination of October 1994 noted the 
veteran's complaints of shortness of breath, wheezing, and a 
daily cough producing white septum.  He claimed that these 
symptoms had started about one year after his return from the 
Gulf War.  The veteran acknowledged that he smoked about one 
half pack of cigarettes a day.  He alleged that he had been 
engulfed in smoke for 180 days during the war.  The only 
abnormal findings on examination were below normal arterial 
blood gases and an electrocardiogram (EKG) that suggested 
early transition or posterior infarct.  His chest X-ray also 
was normal.  The diagnosis was a pulmonary condition with 
arterial oxygen tension below normal level.  A podiatry 
examination in October 1994 noted the veteran's complaint of 
very itchy blisters, that later peeled, on his feet for the 
past eight months.  After examination of the veteran's feet, 
the examiner diagnosed tinea pedis.

Private medical records dated in March 1994 were received in 
November of the same year.  These records noted treatment of 
the veteran's testicular complaints.

The veteran was provided with another VA pulmonary 
examination in March 1995.  His complaints included a cough 
producing brown sputum for the past year, wheezing with 
moderate exertion, and shortness of breath associated with 
awakening in the middle of the night.  He denied any prior 
medical history of respiratory problems.  The veteran claimed 
that while stationed in Kuwait he was less than two 
kilometers from burning oil wells.  He acknowledged a history 
of smoking one to one-half packs of cigarettes a day, but 
reported he had quit smoking the month before the 
examination.  No abnormalities were noted on examination.  
The impression was wheezing and shortness of breath by 
history suggestive of reversible obstructive airway disease.  
It was noted by the examiner that the veteran's arterial 
oxygenation in his pulmonary function test of December 1993 
was low and the veteran would be followed in the future to 
see if other studies were necessary.  It was opined by the 
examiner that the veteran's respiratory symptoms were ongoing 
and his problem, although not identified, remained active.  
The examiner noted that the veteran may require testing in 
the future to document or exclude airway hyperactivity.

In a notice of disagreement (NOD) filed in June 1995, the 
veteran claimed that his current pulmonary symptoms were 
caused by the blowing sand and oil smoke he encountered in 
Southwest Asia while serving with the military.  He claimed 
that prior to his Gulf War service he was energetic and 
vigorous, but since returning he was tired during the day and 
required 12 or more hours of sleep every night.  He contended 
that the skin disorder on his feet was the result of his 
active service, as he had never experienced it before leaving 
for Southwest Asia.

A substantive appeal (VA Form 9) was received from the 
veteran in July 1995.  He asserted that he did not believe 
that he had ever denied specific problems associated with 
smoke and sand storms during the Gulf War.  He claimed that 
during his military service in Southwest Asia he was exposed 
to intense smoke and sand storms.  The veteran alleged that 
both he and the fellow servicemembers around him spent a lot 
of time coughing.  He asserted that he had not had any 
respiratory symptoms prior to his service in the Gulf War.  
Regarding his claim for chronic fatigue, he alleged that 
prior to the Gulf War he had been able to hold two jobs.  But 
since his return, all he could work was one eight hour job.  
The veteran claimed that he spent more time asleep then 
awake.  Finally, he noted that he did not have any problems 
with blisters on his feet prior to the Gulf War.  The veteran 
contended that this problem could only have come from this 
period of active service.

The RO sent a letter to the veteran in April 1996.  He was 
informed of the medical and lay evidence that could be used 
to substantiate his claim for service connection for an 
undiagnosed illness resulting from service in the Gulf War.  
The RO further informed him that his failure to submit this 
type of evidence could have an adverse effect on his claims 
for service connection.

In a written statement of June 1996, the veteran claimed that 
his skin disorder of the feet had started within a short time 
after his return from the Gulf War.  He did not seek medical 
treatment right away because he thought the use of foot 
powder would alleviate the problem, but it did not.  He 
claimed that he started having breathing problems within nine 
months to one year after his separation from active service.  
The following month, the veteran submitted lay statements 
from his spouse and a friend that asserted that the veteran 
had not had skin problems with his feet prior to his service 
in the Gulf War.  Upon his return, both writers claimed that 
the veteran had developed such problems.

The veteran's VA outpatient records were associated with his 
claims file in October 1996.  A medical history was taken 
from the veteran in connection with the Gulf War Registry in 
December 1993.  His current complaints included a daily cough 
that produced white and sometimes brown septum.  This 
coughing was usually preceded by shortness of breath.  He 
claimed that his cough had started on his return from the 
Gulf War.  The veteran acknowledged that he smoked one pack 
of cigarettes a day.  On examination, his nose, throat, 
lungs, and skin were normal.  A chest X-ray found no 
abnormality and a pulmonary function test was within normal 
limits.  

A chest X-ray of October 1994 found no active disease, but a 
pulmonary function test of the same month noted arterial 
oxygen tension below normal.  An outpatient record of January 
1995 noted the veteran's complaints of a dry cough, fever, 
loss of voice, and sinus congestion.  The impression was 
early sinusitis, laryngitis, and bronchitis.  A follow up 
examination of February 1995 noted that the veteran's voice 
had returned, but was hoarse.  He complained of continued 
coughing with some yellow/brown septum and sinus congestion.  
His complaints now included fatigue.  The veteran 
acknowledged smoking about one pack of cigarettes a day.  The 
assessment was persistent bronchitis and upper respiratory 
infection.

The veteran was given a VA pulmonary consultation in March 
1995.  He reported a history of shortness of breath and 
dyspnea on exertion that started within six months of his 
return from the Gulf War.  The veteran acknowledged that he 
had not reported any respiratory symptoms while on active 
service.  He currently complained of chest constriction with 
a cough that produced brownish septum.  These symptoms were 
reported to occur on rest and exertion and were stable.  The 
veteran also complained of paroxysmal nocturnal dyspnea with 
insomnia and blisters on his feet.  He denied any previous 
history of a pulmonary disorder.  Findings on examination 
were all reported to be negative and all tests conducted were 
reported to be within normal limits.  The assessment was 
dyspnea on exertion of unclear etiology.  It was noted by the 
examiner that a diffusion abnormality needed to be ruled out 
and further testing was planned.

In September 1996, a VA outpatient record noted the veteran's 
complaints to include a foot rash, intermittent shortness of 
breath and wheezing, and chronic fatigue.  The veteran noted 
that he smoked one pack of cigarettes a day.  The assessment 
was chronic fatigue and tinea pedis.  An outpatient record of 
October 1996 reported the veteran's complaints of a rash on 
his left foot, a cold, felt tired, at times was short of 
breath, occasional cough with yellow septum, occasional 
headaches, and clogged ears.  He denied any childhood 
pulmonary disorder, but did acknowledge that he had 
experienced a head cold for the past one and a half weeks.  
The assessment was hyperactive airway disease.  A chest X-ray 
of October 1996 found no active disease.  A VA pulmonary 
consultation was provided the veteran in November 1996.  It 
was noted he had a 20 year history of smoking one pack of 
cigarettes a day.  He complained of episodes of bronchiospasm 
during weather changes and with humidity.  The veteran 
acknowledged that broncho-inhalation helped.  It was reported 
by the examiner that the veteran's pulmonary function tests 
"from discharge" were evaluated and a bronchospasm 
component was present.  His blood gases were found to be 
"OK."  The veteran was advised to quit smoking.  

A follow-up examination of January 1997 noted the veteran's 
assertion that he was doing well with his respiratory 
medication and had less fatigue.  He complained of occasional 
gas and a pressure feeling in his chest that decreased with 
rest and was not associated with exertion.  These symptoms 
had been occurring less than one year and were worse with 
spicy foods.  The assessment was reactive airway disease and 
the examiner noted to rule out gastroesophageal reflux 
disease.  In late January 1997, it was reported that the 
veteran's upper gastro-intestinal series was normal and the 
veteran had stopped having heartburn after starting diet and 
use of over the counter medication for indigestion.  The 
assessment was dyspepsia and heartburn.  An outpatient record 
of February 1997 noted the veteran's comment that the use of 
an inhaler had helped relieve his bronchospasm.  The examiner 
reported that the veteran had been using nicotine patches, 
but had started to smoke again.  The assessment was 
hyperreactive airway disease.  In April 1997, a VA outpatient 
record noted that the veteran denied having a cough for more 
than three weeks.  He did complain of fatigue.  It was 
reported that the veteran continued to smoke.  He 
acknowledged that his wheezing had decreased and his 
breathing had gotten better since he had started to use 
inhalers and increased his exercise.  The assessment 
hyperactive airway disease.  By May 1997, the veteran had 
decreased his smoking to half a pack of cigarettes a day and 
continued the use of an inhaler with resulting better 
breathing.  The assessment was hyperactive airway disease.

Another VA physical examination was provided to the veteran 
in August 1997.  He reported a history of exposure to oil 
fire smoke while serving in the Gulf War and, in addition, 
that he had been exposed to tear gas used to control Iraqi 
prisoners while working as a guard.  The veteran alleged that 
after returning from active service he developed difficulty 
sleeping and remained tired most of the time, however, he 
acknowledged that this had not interfered with his primary 
employment.  His current complaints included shortness of 
breath, coughing, and tiredness.  The veteran acknowledged 
that he did not suffer with severe fatigue, memory loss, or 
lack of concentration while working.  He reported that after 
working eight hours, he required one to two hours' rest 
before doing other activities.  The veteran acknowledged that 
he could climb five flights of stairs without problems and 
walked one to two miles, three or four times a week.  He 
reported a history of smoking up to two packs of cigarettes a 
day, but now this was reduced to half a pack.  On 
examination, the examiner noted that the veteran had no 
symptoms of shortness of breath while talking.  There were no 
pulmonary or podiatry abnormalities noted on examination.  
His upper gastrointestinal series, chest, and feet X-rays 
were all found to be within normal limits.  The veteran's 
pulmonary function test and EEG were also normal.  The only 
abnormality found on testing was arterial blood gases below 
normal levels.  The diagnoses included subjective complaint 
of respiratory problem to include shortness of breath with no 
evidence of restrictive or obstructive pulmonary disease, and 
subjective complaint of fatigue with no pathology found to 
explain complaint.

A VA neurological examination was also provided to the 
veteran in August 1997.  He complained of breathing 
difficulty and fatigue.  The veteran asserted that these 
problems had started in 1994.  His breathing complaints 
consisted of dyspnea associated with increased humidity and, 
on occasion, with increased activity.  He reported 
experiencing an excessive sleepiness since 1994 that required 
him to take an increased number of naps.  However, he 
acknowledged that this had not reduced his normal ability to 
function at work or home.  The veteran reported that people 
had heard him snore during his service in the Gulf War and 
his spouse complained he had snored for the past few months.  
He also complained of extremely painful headaches that would 
wake him from sleeping.  However, she had denied any 
noticeable pause in his breathing.  The diagnoses included 
excessive daytime sleepiness secondary to disturbed sleep.

During a VA psychiatric examination of August 1997, the 
veteran complained of feeling tired since returning from the 
Gulf War.  He reported that he had no problems working eight 
hours at his current job, but would return home unable to do 
anything because he felt tired.  The veteran claimed that he 
had experienced sleep problems during the Gulf War because of 
enemy missile attacks.  He asserted that these sleep problems 
had persisted on his return home, but had improved in recent 
years.  On examination, the examiner did not report any 
significant abnormalities.  The examiner opined that he could 
not find any psychiatric disorder based on a review of the 
available evidence.

In September 1997, the veteran requested that the Board 
obtain an independent medical opinion regarding his claim for 
service connection for a respiratory disability.  Another 
written statement was received from the veteran in October 
1997.  He claimed that his VA physician had recently 
diagnosed his respiratory complaints as "inactive airway 
asma (sic),"  The veteran further alleged that this 
physician had told him that there was no doubt that this 
disorder was caused by his experiences in the Gulf War.  In a 
report of contact of the same month, he asserted that the 
above opinion had been made in a outpatient visit of August 
1997.


II.  Governing Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, or signs or 
symptoms involving the respiratory system (upper or lower).  
This chronic disability must have become manifest either 
during active service in the Southwest Asia theater of 
operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2001, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  Such a chronic, 
undiagnosed illness then will be service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
theater of operations during the Gulf War; or there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia theater of operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1998). 

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4-
99 (May 3, 1999).


III.  Analysis

Initially, the Board notes that portions of the veteran's 
service medical records are missing, including his entrance 
examination in December 1990.  He has reported that he still 
is assigned to a NG unit and the RO directly contacted this 
unit and, reportedly, received all of the available service 
medical records.  However, the U. S. Court of Appeals for the 
Federal Circuit (hereafter "Circuit Court") recently held 
in Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999), that 
when service medical records are missing and the VA has made 
only a single request for these records it has committed 
procedural error.  The conclusion of the Circuit Court was 
based on the fact that in the above case the appellate had 
specifically identified the missing service medical records 
as pertinent to his claims.  In the current case, the veteran 
has made no contentions that there are missing service 
medical records that are pertinent to his claims.  The record 
indicates that the RO has made the appropriate attempts to 
retrieve the veteran's service medical records under the 
guidelines of the VA Adjudication Procedure Manual M21-1, 
Part IV, to include notification to the veteran that portions 
of his service records are missing.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Since he does not allege that he was 
treated for his claimed disabilities during any period of 
military service, the Board finds that any missing service 
medical records are not dispositive of his claims.

In a written statement in October 1997, the veteran alleged 
there are outstanding VA treatment records concerning his 
respiratory disorder that contain a diagnosis for his 
respiratory complaints and provide a nexus opinion linking 
this disorder to his military service.  However, to the 
extent the Board is required to obtain this evidence, or 
apprise the veteran that he needs to submit it to support his 
allegations, this is addressed in the REMAND following the 
ORDER portion of this decision.

Respiratory Disorder Due to Undiagnosed Illness

The veteran has claimed that he currently has an undiagnosed, 
chronic respiratory disability that is the result of his 
military service in the Gulf War.  Prior to 1996, the 
veteran's examiners had been unable to provide a diagnosis 
for his respiratory complaints.  However, it was noted by 
these examiners that further testing and follow-up were 
required.  Throughout 1996 and 1997 the veteran was regularly 
seen as an outpatient and was provided with a pulmonary 
consultation.  These records consistently diagnosed 
hyperactive airway disease and noted the veteran's improved 
breathing as a result of the treatment of this disorder.  
This finding is further reinforced by the veteran's own 
admission of October 1997 that he had been diagnosed with 
such a disease.  Subsequent VA examinations in August 1997 
found no current objective signs or symptoms of any 
respiratory disorder. 

The veteran himself has opined that his respiratory disorder 
is a chronic, undiagnosed illness.  While the veteran is 
competent to provide evidence on injury and symptoms, he is 
not competent to provide a diagnosis or etiology.  See Zang 
v. Brown, 8 Vet. App. 246 (1995); Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  Only a qualified medical professional can 
provide evidence on the diagnosis or etiology of the 
veteran's respiratory complaints.  In the current case, the 
veteran's respiratory complaints have consistently been 
diagnosed since 1996 as hyperactive airway disease.  As the 
veteran's respiratory complaints have received a diagnosis, 
his claim for service connection for an undiagnosed 
respiratory illness under the provisions of 38 U.S.C.A. 
§ 1117 is not well-grounded.  Therefore, this claim is 
denied.  Since the veteran's claim for service connection for 
a chronic, undiagnosed respiratory illness is not well-
grounded, there is no "duty to assist" him with this 
particular claim.  See Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999).  An independent 
medical opinion (IME) also is not warranted.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Skin Disorder of the Feet

A review of the evidence indicates that the veteran's foot 
complaints have consistently been diagnosed as tinea pedis.  
As the veteran has received a diagnosis for his complaints, 
and he is not a medical professional qualified to render a 
diagnosis or opinion on etiology, his claim for a skin 
disorder of the feet under the provisions of 38 U.S.C.A. 
§ 1117 is not well-grounded.

The veteran's separation examination in May 1991 found both 
his skin and feet to be normal.  His medical histories taken 
post-service indicate that his tinea pedis did not start 
until some time soon after his separation from active 
service.  This history of symptomatology is confirmed by the 
lay statements of record.  There is no post-service 
presumptive period allowed in either the law or regulations 
for tinea pedis.  A review of the evidence of record 
discloses that there is no objective medical opinion linking 
the veteran's current tinea pedis to his military service.

The veteran himself has opined that his current tinea pedis 
is the result of his service during the Gulf War, although he 
has consistently acknowledged that the symptoms of this 
disorder did not start until after his return from Southwest 
Asia.  As the veteran is not a qualified medical 
professional, his opinion on etiology is not competent.

Under these circumstances, the Board concludes that the 
veteran has not met his initial burden of submitting evidence 
of a nexus between his military service and his current tinea 
pedis as required by the Court's Caluza and Savage decisions.  
Thus, he has failed to submit a well-grounded claim for 
service connection under the provisions of 38 U.S.C.A. 
§ 1110.  In the absence of a well-grounded claim, there is no 
duty to assist the veteran further in the development of the 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Therefore, service connection for tinea pedis is 
denied.

Chronic Fatigue

The Board notes that, while receiving outpatient treatment in 
September 1996, the veteran was assessed with chronic 
fatigue.  This assessment was based on similar complaints 
made by the veteran.  The examiner did not diagnosis any 
underlining illness that would account for the veteran's 
fatigue symptomatology.  Therefore, it appears that this 
assessment provides a medical nexus as required by the VA 
General Counsel's opinion in VAOPGCPREC 4-99.  However, 
attention must be given to the VA examiner's opinion of 
August 1997, which was based both on a personal examination 
of the veteran and a review of his entire medical history and 
circumstances, wherein it was concluded that he did not 
suffer from chronic fatigue-but rather, was just tired due 
to sleep disturbances.

A review of the service medical records does not indicate any 
complaints of fatigue during the veteran's service in 
Southwest Asia.  The veteran's post-service medical histories 
indicate that he did not start to experience his symptoms of 
fatigue until after his separation from active service.  
Specifically, the veteran noted on examination in August 1997 
that his fatigue symptoms had not started until 1994.  As the 
veteran's fatigue symptoms did not begin until after his 
return from service in Southwest Asia, he must present 
evidence that these symptoms were equivalent in severity to a 
10 percent evaluation in order to establish a well-grounded 
claim.

The veteran's fatigue symptoms are claimed to consist of his 
being so fatigued after returning from eight hours of work 
that he must sleep for 12 or more hours in order to return to 
work the next day.  It was claimed by the veteran that prior 
to his service in the Gulf War he was vigorous enough to hold 
two jobs and also do household work.  The veteran asserted 
that he can now only hold one job and has no energy for work 
around his home.  He acknowledged on examination in August 
1997 that his fatigue symptoms did not interfere with his 
ability to function at his primary employment that required 
an eight hour work day.

According to 38 C.F.R. § 4.88b, Diagnostic Code 6354 (1998), 
a 10 percent evaluation for chronic fatigue syndrome requires 
symptoms that wax or wane and result in periods of 
incapacitation of at least one week, but less than two weeks, 
total duration per year, or symptoms controlled by 
medication.  The term "incapacitation" is defined by the 
rating criteria as symptoms requiring bed rest and treatment 
by a physician.

There is no objective evidence that the veteran's chronic 
fatigue requires bed rest, medication, or that he had 
received regular treatment by a physician for these 
complaints.  A review of the post-service medical records 
indicates that only rarely has the veteran been treated for 
complaints of fatigue.  While the veteran has asserted that 
his fatigue has required extra nightly sleep, there is no 
evidence that these symptoms have resulted in incapacitation 
for a whole week.  In fact, the veteran has reported daily 
periods while working of at least eight hours when he has no 
symptoms of fatigue.  Based on this evidence, the Board finds 
that the veteran's claimed symptoms of fatigue has not 
resulted in a disability that would warrant a 10 percent 
evaluation.  His claim for service connection for an chronic, 
undiagnosed fatigue illness is not well-grounded under the 
criteria of the VA General Counsel's opinion and this claim 
must be denied.


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a respiratory disorder due to an 
undiagnosed illness is denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for a skin disorder of the feet, including 
due to an undiagnosed illness, is denied.

As evidence of a well-grounded claim has not been submitted, 
service connection for chronic fatigue, including due to an 
undiagnosed illness, is denied.



REMAND

In a written statement and a report of contact of October 
1997, the veteran claimed that his respiratory disability had 
been diagnosed by a VA physician, who in addition, provided a 
nexus opinion between this disorder and his military service.  
It appears that the veteran indicated that this medical 
opinion was contained in an VA outpatient record dated in 
August 1997.  The veteran was provided with a series of VA 
examinations in August 1997, but the physician named in the 
report of contact of October 1997 is not one of the 
physicians listed on his August 1997 examination reports.  
The last set of VA outpatient records associated with the 
claims file had been received in mid-August 1997.  These 
records were dated through July 1997.

The veteran has identified a medical record in the VA's 
possession that he alleges is pertinent to his claim for 
service connection for a respiratory disorder under the 
provisions of 38 U.S.C.A. § 1110.  It does not appear that 
the RO attempted to obtain this evidence or inform him of the 
significance of it to his claim and tell him that it is 
ultimately his responsibility to ensure that this evidence is 
received by VA adjudicators.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Board, therefore, finds that the 
RO should apprise the veteran of the necessity of submitting 
this evidence.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
respiratory disorder from July 1997 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain legible copies of all records not 
already contained in the claims folder-
to include those from any identified VA 
clinic or medical center.  The RO should 
specifically request the veteran's 
treatment records dated in August 1997 
conducted by a Dr. Beth Frazier at the VA 
Medical Center in Washington, D.C., or 
Martinsburg, West Virginia.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be documented in the claims file.

2.  After the above has been completed, 
the RO should review the claims file and 
determine if a new VA pulmonary 
examination is warranted.  The purpose of 
the examination is to determine the 
likely etiology of any current 
respiratory disorder suffered by the 
veteran.  It is imperative that the 
veteran's entire claims folder, to 
include a complete copy of this REMAND, 
be provided to, and be reviewed by, the 
examiner in connection with the 
examination.  Any testing, to include a 
pulmonary function test, deemed necessary 
by the examiner should be conducted.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion discussing 
whether it is at least as likely as not 
that the veteran's current respiratory 
disorder is etiologically related to his 
service in the military.  All findings, 
opinions, and bases therefor should be 
set forth in detail in a typewritten 
report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include an opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issue of service 
connection for a respiratory disorder 
under the provisions of 38 U.S.C.A. 
§ 1110.  Such adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If the benefits requested are not 
granted to his satisfaction, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

